El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
En este caso se dictó sentencia por la corte inferior en noviembre 14, 1924 declarando sin lugar la demanda y en noviembre 15, 1924 la demandante estableció el recurso de apelación. No obstante, la apelante dejó transcurrir los diez días siguientes a la fecha del escrito de apelación sin archi-var una exposición del caso ni prórroga para hacerlo ni tam-poco hizo la opción de pedir a la corte que el taquígrafo pro-cediera a la transcripción de la evidencia.
Posteriormente — a solicitud del demandado— la corte in*950ferior enmendó en diciembre 2, 1924 la sentencia qne babía dictado en noviembre 14, 1924 en el sentido de imponer las costas a la demandante. Esta última resolución fné notifi-cada a la demandante en diciembre 4, 1924, y fné apelada en enero 5, 1925.
En el escrito de oposición a la desestimación de este re-curso y en el acto de la vista, la demandante insistió qne habiéndose modificado la sentencia mediante una enmienda sustancial, como alega ser la imposición de costas, la pri-mera sentencia no es la final y sí la sentencia enmendada.
De todos modos no es necesario detenernos en este as-pecto del asunto toda vez qne aún partiendo de la fecha en qne fné apelada la sentencia enmendada, la apelación se es-tableció fuera de tiempo. La resolución enmendando la pri-mitiva sentencia se dictó el 2 de diciembre, 1924; en diciem-bre 4, 1924 fné notificada al demandante y desde esta úl-tima fecha al 5 de enero de 3925 qne se radicó el escrito de apelación se cuentan, sin incluir el primer día e incluyendo el último, 32 días, y por tanto el escrito se presentó fuera de tiempo.

Debe declararse con lugar la moción y desestimarse la apelación.